WiieeleR, J.
This suit was brought in the state court by the orator, as one of a large number of owners of stock, in behalf of himself and all others similarly situated who may become plaintiffs. The amount for which a decree is sought by the orator in his own behalf is much less than $500. The amount to which all similarly situated would be entitled, according to the allegations of the bill, is more than $90,000. The defendants removed the cause into this court. The plaintiff moves to have it remanded to the slate court, on the ground that the matter in dispute does not exceed the sum or value of $500. Act of March 3, 1875, (section 2, 18 St. 470.) No others having become plaintiffs, nothing can de decreed to them, and neither they nor the defendants will be bound by any decree which may he made in tlio ease, as it stood at the time of removal, and now stands. There is no matter in dispute yet beyond what tho,. plaintiff claims in behalf of himself. As that is less than $500, the case has not yet been one in which the matter in dispute exceeds‘that sum. Upon these considerations the motion to remand must be granted. Motion granted.